Citation Nr: 1220653	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  11-01 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel









INTRODUCTION

The Appellant alleges that he had recognized guerrilla service with the U.S. Armed Forces, Far East (USAFFE), in the Philippines during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in March 2010 of the Department of Veterans Affairs Regional Office (VARO) in Manila, the Republic of the Philippines.  


FINDING OF FACT

According to the Social Security Administration, the Appellant died in January 2011, before a decision by the Board was promulgated on the appeal. 

CONCLUSION OF LAW

Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the claim of legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.211 and 38 C.F.R. § 20.1302 (2011) 


REASONS AND BASES FOR FINDING AND CONCLUSION

In an adverse determination in March 2010, the RO denied the Appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The Appellant filed a timely notice of disagreement and a timely substantive appeal.  In May 2012, during the pendency of the appeal and prior to an appellate decision on the appeal by the Board, the Board received notice from the Social Security Administration that the Appellant had died in January 2011. 



In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g). 

As a matter of law, a claim does not survive the death of the Appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal therefore must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2010). 


ORDER

The appeal on the claim of legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


